DETAILED ACTION
This action is in response to TD filed on 5/8/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/8/2020 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claim 1 is allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190028524 A1, Abstract- A system and method for recording ABR content at a client recording device. A variety of recording service selection mechanisms may be applied at the client side based on network bandwidth conditions and other criteria for selecting ABR content fragments encoded at suitable bitrate quality levels to be downloaded for recording at the client recording device. One or more post-recording optimization schemes may also be applied in one arrangement with respect to, for example, the client recording device's media storage space.
ii. US 20180007109 A1, Abstract- A scheme for managing ABR streaming of content in a wireless radio network environment that may have radio white spot areas. Upon determining that the wireless UE device executing an ABR client application is in a radio white spot area, the current ABR streaming session may be suspended at a particular segment. Thereafter, playback of other content locally cached at the wireless UE device may be commenced in lieu of the ABR media segments. When the wireless UE device exits the radio white spot area, the ABR streaming session may be resumed from a point adjacent to the particular segment where the ABR streaming session was suspended.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446